ALLOWABILTY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15, 17, and 19-23 are pending. Claims 16 and 18 are cancelled.

Response to Arguments
In view of Applicant’s amendments and replacements drawings filed on 12/10/2021, all previous drawing objections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a follow on interview with Ryan J. Schermerhorn on 12/30/2021.
Referencing the Supplemental Response filed on 12/29/2021, the application has been amended as follows: 
Claim 1 last line, after “the third flow path portion” and before “the chamber”;
	Delete [[to evacuate]]
	Insert --which evacuates--

Allowable Subject Matter
Claims 1-15, 17, and 19-23 are allowed via the supplemental amendment filed on 12/29/2021 and the instant Examiner’s Amendment.
Regarding claim 1. In addition to the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “wherein the valve stem includes a third flow path portion and the valve plug includes a fourth flow path portion fluidly coupled to the third flow path portion to evacuate the chamber.” The closest prior art is deemed to be Larsen (US 2013/0193357) wherein Larsen meets all the claim limitations as provided for in the previous non-final rejection. Best seen in Larsen figure 1, Larsen lacks the claimed 3rd and 4th flow path portions in the plug120 and stem 146 to evacuate the chamber 128. Rather Larsen teaches away from utilizing Applicant’s claimed arrangement because Larsen discloses an evacuation port 130 immediately adjacent the chamber 128 and lacks a need for an additional evacuation flow path.
Regarding claim 8. In addition to the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “a split valve body, the split valve body including a first body portion, a second body portion, a flow path, an inlet port, and an outlet port, the flow path passing through the first body portion and the second body portion, the first body portion being coupled to the second body portion; a valve seat, the valve seat being disposed between the first body portion and the second body portion; and a valve plug, the valve plug being movable relative to the valve seat to control fluid flow through the control valve, wherein the split valve body includes a first groove and a second groove, the first groove and the second groove being coaxial relative to one another, the valve seat is positioned within the first groove, and wherein the control valve further includes a support, the support being received within the second groove.” Larsen generally has a split valve body having first and second flow paths, however Larsen lacks the claimed valve seat and grooves between the two body portions. 
Regarding claim 14. In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “the cap includes the input port, the cap being coupled to the second body portion at the opening, the diaphragm being captured between the cap and the step … the diaphragm acting on the piston to actuate the control valve in response to the input.” Larsen is considered the closest prior art but lacks the above features, further obviousness is not evident in the prior art.
Regarding claim 20. In addition to the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “…a piston, the piston being movable within the second portion of the chamber, the piston engaging the spring seat, wherein movement of the piston moves the spring seat; a diaphragm, the diaphragm covering the second portion of the chamber; and a cap, the cap including an input port, the cap threadably engaging the threaded opening of the second body portion, wherein, in response to an input received at the input port, the diaphragm acts on the piston and moves the valve plug between a closed position and an open position.” Larsen is considered the closest prior art but lacks the above features, further obviousness is not evident in the prior art.
”…a seal, the seal being disposed at an interface between the first flow path portion and the second flow path portion.” Larsen is considered the closest prior art but lacks a seal at the transition point between the flow path portions, further obviousness is not present in the prior art.
Conclusion
An updated search did not produce any new particularly relevant prior art to better address Applicant’s claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753